 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERE THOMAS RAMEY,                                Case No. 1:19-cv-00476-JDP (HC)
12                       Petitioner,                    ORDER TRANSFERRING CASE
13           v.                                         ECF No. 1
14    M. E. SPEARMAN,
15                       Respondent.
16

17          Petitioner Jere Thomas Ramey, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. ' 2254. Petitioner challenges a sentence from Siskiyou County, see

19   ECF No. 1 at 2, 6, which is part of the Sacramento Division of the United States District Court for

20   the Eastern District of California. The court will therefore transfer this case to the Sacramento

21   Division. See Local Rule 120(d), (f).

22          Order

23          1. This action is transferred to the United States District Court for the Eastern District of
               California sitting in Sacramento.
24

25          2. All future filings shall reference the new Sacramento case number assigned and must
               be filed at:
26                                 United States District Court
                                   Eastern District of California
27                                 501 “I” Street, Suite 4-200
                                   Sacramento, CA 95814.
28
                                                       1
 1

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     April 15, 2019
 5                               UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9            No. 202
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
